Citation Nr: 0320894	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-09 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a healed fracture 
transverse process L3, L4, L5 with residual chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1975.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in New Orleans, Louisiana (hereinafter RO). 

A personal hearing was conducted before a Decision Review 
Officer in January 2002, in New Orleans, Louisiana.  
Transcripts of the hearing testimony have been associated 
with the claims file.



REMAND
 
Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the instant case, in rating the veteran's disabilities, 
consideration must be given to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  

It is noted that during the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised.  See 67 Fed. Reg. 56509-56516 (September 4, 2002).  
The current rating schedule instructs to "evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)(emphasis added).  "Chronic 
orthopedic and neurologic manifestations' means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note 
(1) (2002).

The rating schedule further states: "[W]hen evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) 
(2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not adjudicated the 
veteran's claims pursuant to either the "old" or "new" 
criteria for evaluating intervertebral disc syndrome.  In the 
Board's opinion, the veteran could be prejudiced as a result 
of the Board deciding the claim before the RO has done so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board also concludes that the veteran should be afforded 
another VA examination of his service-connected lumbar and 
cervical spine disabilities.  The last such examination was 
performed in February 2002, and, therefore, in view of the 
time that has passed and in light of the revised criteria, 
further action is needed.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.	The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected lumbar disability.  The 
veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and copy of this remand must 
be made available to the examiner 
prior to the examination.  The 
examination is to be conducted in 
accordance with the VA Physician's 
Guide for Disability Evaluation 
Examinations.  All necessary tests 
should be conducted.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  

The examiner should describe 
all symptomatology due to the 
veteran's service-connected lumbar 
disability.  Any indicated studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
performed.  

In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

The examiner should 
specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

The examiner should 
specifically identify any evidence 
of neuropathy due to the service-
connected disabilities, to include 
reflex changes, characteristic pain, 
and muscle spasm.  Any functional 
impairment of the upper and lower 
extremities due to the disc disease 
should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes in the past 12 months 
of acute signs and symptoms of 
intervertebral disc syndrome that 
may have required bed rest 
prescribed by a physician and 
treatment by a physician.  

The rationale for all opinions 
expressed should also be provided.

2.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See 38 C.F.R. 
§ 3.159 (2002).
  
3.	Thereafter, to the extent the claim 
on appeal remains denied, the veteran 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




